DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s remarks submitted on 3/7/22 have been received.
Election/Restrictions
3.	Claims 11-17 are allowable. Claims 18-22 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of a system,  a method for operating a battery device and  an electronic device, as set forth in the Office action mailed on 11/12/21, is hereby withdrawn and claims 18-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 102
4.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Toyama (JP2004028777A) as cited in IDS dated 8/9/19 on claim(s) 11-13, 15, and 17 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
Claim Rejections - 35 USC § 103
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Toyama (JP2004028777A) as cited in IDS dated 8/9/19 in view of Dowd et al. (US 2014/0266026) on claims 14 and 16 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
Allowable Subject Matter
6.	Claims 11-22 are  allowed.
7.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 11 is directed to a battery device, comprising: a battery cell unit; at least one induction interface configured, in at least one reception operating state, to receive electrical energy for charging the battery cell unit by induction; and at least one electrical load which is configured to be activated above a defined state of charge of the battery cell unit.
	The prior art to Toyama (JP2004028777A) discloses a battery device, comprising: a battery cell unit; at least one induction interface configured, in at least one reception operating state, to receive electrical energy for charging the battery cell unit by induction; and at least one electrical load but does not disclose, teach or render obvious at least one electrical load which is configured to be activated above a defined state of charge of the battery cell unit.
8.	The following is an examiner’s statement of reasons for allowance: The reasons for allowance for the inventions in independent claims 18-20 are substantially the same as provided in paragraph 7 above and apply herein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724